Citation Nr: 1326075	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected Type II diabetes mellitus (hereinafter "DM").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter arises from a February 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Huntington, West Virginia, issued in March 2009 by the Roanoke, Virginia RO.  

In a statement from his representative accompanying his VA Form 9, Appeal to Board of Veterans' Appeals (hereinafter "VA Form 9), received in April 2010, the Veteran requested a hearing before a Decision Review Officer (hereinafter "DRO").  However, at an informal conference at the RO, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  


FINDING OF FACT

In a statement received in June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the matter of entitlement to service connection for hypertension, claimed as secondary to service-connected DM.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected DM, have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal to the February 2009 rating decision that denied entitlement to service connection for hypertension.  As noted, in correspondence received at the Board in June 2013, the Veteran indicated that he no longer wished to pursue his appeal, and requested the withdrawal of his claim for entitlement to service connection for hypertension, claimed as secondary to service-connected DM.  

The Board finds that the Veteran's written statement qualifies as a valid withdrawal of the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected DM.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  






							(Continued on the next page)

ORDER

The appeal regarding the claim for entitlement to service connection for hypertension, claimed as secondary to service-connected DM is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


